Reversed and Remanded; Memorandum                     Opinion     and    Concurring
Memorandum Opinion filed May 27, 2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00761-CV

    KATHERINE MILLIKEN AND CHARLES MULHALL, Appellants
                                         V.
                            LUCY TUROFF, Appellee

                    On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-16699

                 MEMORANDUM                       OPINION

      This case under the Uniform Declaratory Judgments Acts (UDJA) is before
us on the second time on the issue of attorney’s fees. When the issue was first tried,
plaintiff’s attorney Michael West failed to segregate the fees for services performed
in connection with plaintiff Lucy Turoff’s successful claim under the UDJA from
fees for services on Turoff’s other causes of action. We accordingly reversed the fee-
award portion of the judgment and remanded the case for further proceeding limited
to the issue of attorney’s fees. Milliken v. Turoff, No. 14-17-00282-CV, 2018 WL
1802207, at *1 (Tex. App.—Houston [14th Dist.] Apr. 17, 2018, no pet.) (mem. op.)
(“Milliken I”). On remand, West offered legally insufficient evidence to support the
revised fee award. We accordingly reverse the fee-award portion of the Partially
Revised Final Judgment, and we again remand the case to the trial court for further
proceedings limited to the issue of Turoff’s reasonable and necessary attorney’s fees.

                                      I. FACTS

      In this case arising from a boundary dispute between owners of adjoining
property, appellee Lucy Turoff tore down a fence on her property and erected a new
one closer to the home of appellants Katherine Milliken and Charles Mulhall (the
Milliken Parties). Turoff sued the Milliken Parties for trespass, tortious interference
with an existing or prospective contract, conspiracy to commit such trespass or
tortious interference, negligence, gross negligence, intentional infliction of
emotional distress, trespass to try title, and declaratory judgment. Id. at *1. Turoff
also sought a temporary restraining order and temporary and permanent injunctions,
and the Milliken Parties counterclaimed for declaratory relief. Id. Ultimately, the
jury was asked to determine only whether the survey on which Turoff relied correctly
showed her property’s boundaries. Id. The jury found that it did. Id.

      Turoff moved for judgment to include attorney’s fees available under the
UDJA. Id.; see also TEX. CIV. PRAC. & REM. CODE ANN. § 37.009 (“In any
proceeding under this chapter, the court may award costs and reasonable and
necessary attorney’s fees as are equitable and just.”). Turoff’s counsel West testified
that the fees for all of his services through trial totaled $26,700, but he did not
segregate the fees that were recoverable under the UDJA and the fees incurred solely
in connection with Turoff’s other claims, for which no fee recovery was available.
See Milliken I, 2018 WL 1802207, at *2. We accordingly reversed the fee-award

                                          2
portion of the judgment and remanded the case to the trial court on the issue of
attorney’s fees. Id. at *5.

      On remand, West testified that he graduated from South Texas College of Law
and has been practicing law for twenty-seven years: six years in insurance defense
and the most recent twenty-one years in commercial litigation. He stated that his
normal rate is $350 per hour, but he agreed to charge Turoff $325 per hour. He
further testified that he had reviewed his billing records, and after taking out time
attributable to causes of action other than Turoff’s UDJA claim, he reduced the
amount sought by $7,000; thus, he testified that $19,700 were the reasonable and
necessary attorney’s fees incurred by Turoff related to her UDJA claim. Finally, he
stated that the reasonable and necessary fees for an appeal of this issue to an
intermediate appellate court would be $7,000; a further appeal to the Supreme Court
of Texas would be an additional $5,000; briefing on the merits to the high court
would be a further $3,000; and if oral argument were then required, the fees would
be an additional $5,000.

      The trial court rendered a Partially Revised Final Judgment, awarding
attorney’s fees for trial, and conditionally awarding appellate attorney’s fees, in the
full amount requested. On appeal, Milliken and Mulhall revised their reply brief
from Milliken I to address the proceedings on remand, but they filed the revised brief
in Milliken I. Having received no brief in this proceeding, we initially dismissed the
appeal for want of prosecution, but Milliken and Mulhall brought the misfiling to
our attention through a motion for rehearing. We granted the motion, refiled the
revised reply brief as the appellants’ brief in this appeal, and now address their
challenge to the legal sufficiency of the evidence to support the fees awarded on
remand.



                                          3
                                 II. STANDARD OF REVIEW

       Because a fee award under the UDJA is discretionary, we review the award
for abuse of discretion. See Bocquet v. Herring, 972 S.W.2d 19, 21 (Tex. 1998). A
trial court abuses its discretion in awarding fees under the UDJA if there is
insufficient evidence that the fees were reasonable and necessary or if the award is
inequitable or unjust. See id.

       If, as here, no findings of fact or conclusions of law were requested or issued
after a nonjury trial, then all findings necessary to support the judgment are implied.
Shields Ltd. P’ship v. Bradberry, 526 S.W.3d 471, 480 (Tex. 2017). If a reporter’s
record is filed on appeal, then implied findings may be challenged for legal
sufficiency in the same manner as express findings by a judge or jury. See id. When
a finding is challenged for legal sufficiency, we review the evidence in the light most
favorable to the finding and indulge every reasonable inference that would support
it. City of Keller v. Wilson, 168 S.W.3d 802, 822 (Tex. 2005). We credit favorable
evidence if a reasonable factfinder could, and disregard contrary evidence unless a
reasonable factfinder could not. Id. at 827. The evidence is legally sufficient if it
would enable reasonable and fair-minded people to reach the verdict under review.
Id.

                                   III. ATTORNEY’S FEES

       In reviewing the sufficiency of the attorney-fee evidence in this case, the
lodestar analysis applies, as it does in “any situation in which an objective
calculation of reasonable hours worked times a reasonable rate can be employed.”
Rohrmoos Venture v. UTSW DVA Healthcare, LLP, 578 S.W.3d 469, 498 (Tex.
2019).1 Under the lodestar method, the factfinder begins the attorney-fee calculation

       1
          Although pro se appellants Milliken and Mulhall did not cite authorities concerning
appellate review of attorney-fee awards under the lodestar analysis, they argued in their brief that
                                                 4
by determining the reasonable hours worked multiplied by a reasonable hourly rate.
Id. “Sufficient evidence includes, at a minimum, evidence of (1) particular services
performed, (2) who performed those services, (3) approximately when the services
were performed, (4) the reasonable amount of time required to perform the services,
and (5) the reasonable hourly rate for each person performing such services.” Id.
Obtaining such evidence requires “itemizing specific tasks” and “the time required
for those tasks.” Id. at 495 (quoting City of Laredo v. Montano, 414 S.W.3d 731,
736 (Tex. 2013) (per curiam)). The fees incurred or contracted for do not themselves
establish reasonableness or necessity. The result of the lodestar calculation, on the
other hand, is presumed to represent a reasonable and necessary attorney fee. Id. at
501.

       In rare circumstances, the lodestar figure may be adjusted upward or
downward, but only if specific evidence overcomes the presumption of
reasonableness and shows that the adjustment is necessary to achieve a reasonable
fee award. Id. at 500–01. The lodestar figure may not be adjusted based on
considerations that are already inherently subsumed within the lodestar calculation.
Id. at 500. Considerations that the lodestar calculation already takes into account
usually include, at a minimum, “the time and labor required,” “the novelty and
difficulty of the questions involved,” “the skill required to perform the legal service
properly,” “the fee customarily charged in the locality for similar legal services,”
“the amount involved,” “the experience, reputation, and ability of the lawyer or
lawyers performing the services,” “whether the fee is fixed or contingent on results



the attorney-fee award must be reversed because Turoff failed to meet her burden of proof. To
evaluate that argument, we necessarily rely on the binding precedent describing the minimum
evidence necessary to meet that burden. Cf. Adams v. Starside Custom Builders, LLC, 547 S.W.3d
890, 896 (Tex. 2018) (“[Appellants] are not required on appeal or at trial to rely on precisely the
same case law . . . that we now find persuasive.”).

                                                5
obtained,” “the uncertainty of collection before the legal services have been
rendered,” and “results obtained.” Id. at 500 (quoting Arthur Andersen & Co. v.
Perry Equip. Corp., 945 S.W.2d 812, 818 (Tex. 1997) (sub. op. on denial of reh’g)).

      West’s testimony fell far short of the minimum required to support an
attorney’s-fee award under the lodestar analysis, for he testified only as to his own
hourly rate and the total amount he believed represented a reasonable and necessary
attorney fee for the work performed on Turoff’s claim for declaratory relief. He did
not itemize the tasks performed, identify approximately when those tasks were
performed, or testify to the time required to perform those specific tasks. He did not
identify what work he personally performed versus work performed by others, such
as support staff. He could not recall all of the causes of action that were asserted. He
admitted that he had billing records, but he did not offer them, or redacted versions
of them, as evidence, instead stating that he had not been asked to produce them.

      But it was Turoff’s burden to provide evidence supporting her request for
attorney’s fees, and this required her to provide sufficient evidence for the factfinder
to meaningfully evaluate the reasonableness and necessity of the fees sought.
Although this could conceivably be done through some form other than billing
records, the Supreme Court of Texas has repeatedly emphasized that “billing records
are strongly encouraged to prove the reasonableness and necessity of requested
fees,” id. at 502, because “a party applying for an award of attorney’s fees under the
lodestar method bears the burden of documenting the hours expended on the
litigation and the value of those hours.” El Apple I, Ltd. v. Olivas, 370 S.W.3d 757,
761 (Tex. 2012) (citing Hensley v. Eckerhart, 461 U.S. 424, 437, 103 S. Ct. 1933,
76 L. Ed. 2d 40 (1983)). “Charges for duplicative, excessive, or inadequately
documented work should be excluded.” Id. at 762 (citing Watkins v. Fordice, 7 F.3d
453, 457 (5th Cir. 1993)). Although contemporaneous records would not be

                                           6
available to support a request for a contingent award of appellate attorney’s fees, one
seeking such an award still must “provide opinion testimony about the services it
reasonably believes will be necessary to defend the appeal and a reasonable hourly
rate for those services.” Yowell v. Granite Operating Co., No. 18-0841, 2020 WL
2502141, at *12–14 (Tex. May 15, 2020).

      We sustain the sole issue presented.

                                  IV. CONCLUSION

      Testimony about generalities such as an attorney’s experience, the total
amount of fees, and the reasonableness of the fees, provides insufficient support to
survive a challenge to the amount of fees awarded. See Rohrmoos, 578 S.W.3d at
497. Because Turoff’s attorney testified only to such generalities and to his hourly
rate, the evidence is insufficient to support the award of trial attorney’s fees and the
conditional award of appellate attorney’s fees. We accordingly reverse the portions
of the judgment awarding attorney’s fees and conditionally awarding appellate
attorney’s fees for an appeal of the fee award. We remand the case to the trial court
for further proceeding limited to redetermining Turoff’s reasonable and necessary
attorney’s fees. See TEX. CIV. PRAC. & REM. CODE ANN. § 37.009.




                                        /s/       Tracy Christopher
                                                  Chief Justice

Panel consists of Chief Justice Christopher and Justices Spain and Wilson (Wilson,
J., concurring).




                                              7